Case 1:21-mc-00100-DLF Document 1-1 Filed 07/27/21 Page 1 of 11




                 Exhibit A
                 Notice of Removal of Subpoenas
Case 1:21-mc-00100-DLF Document 1-1 Filed 07/27/21 Page 2 of 11
Case 1:21-mc-00100-DLF Document 1-1 Filed 07/27/21 Page 3 of 11
Case 1:21-mc-00100-DLF Document 1-1 Filed 07/27/21 Page 4 of 11
Case 1:21-mc-00100-DLF Document 1-1 Filed 07/27/21 Page 5 of 11
Case 1:21-mc-00100-DLF Document 1-1 Filed 07/27/21 Page 6 of 11
Case 1:21-mc-00100-DLF Document 1-1 Filed 07/27/21 Page 7 of 11
Case 1:21-mc-00100-DLF Document 1-1 Filed 07/27/21 Page 8 of 11
Case 1:21-mc-00100-DLF Document 1-1 Filed 07/27/21 Page 9 of 11
Case 1:21-mc-00100-DLF Document 1-1 Filed 07/27/21 Page 10 of 11
Case 1:21-mc-00100-DLF Document 1-1 Filed 07/27/21 Page 11 of 11
